




EXHIBIT 10.74
AMENDMENT TO TERM LOAN AGREEMENT


This AMENDMENT TO TERM LOAN AGREEMENT ("Amendment") is entered into effective
November 7, 2014, between TDG OPERATIONS, LLC, a Georgia limited liability
company ("Borrower"), and FIRST TENNESSEE BANK NATIONAL ASSOCIATION, a national
bank association ("Lender").
PRELIMINARY STATEMENTS
Borrower and Lender are parties to a Term Loan Agreement dated November 7, 2014
(the "Agreement"). Pursuant to the Agreement, Lender made a Loan to Borrower in
the principal amount of $4,000,000 as evidenced by a Term Note in that principal
amount dated November 7, 2014, payable by Borrower to Lender.
Borrower has requested that Lender make an additional loan to Borrower in the
principal amount of $4,330,000 (the "Additional Loan"), and Lender has agreed to
make that Additional Loan subject to the terms and conditions set forth herein.
NOW THEREFORE, in consideration of the Additional Loan, the premises above, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:
1.Amendments.


(a)Lender agrees to make the Additional Loan to Borrower subject to the terms
and conditions of this Amendment.


(b)The Additional Loan shall constitute a "Loan" for all purposes of the
Agreement and shall be entitled to the benefits and security of the Agreement
and the other Loan Documents including, without limitation, the security
interests, liens and other encumbrances created by the Security Documents. The
Guarantors are entering into an Amendment to Guaranty Agreement on even date
herewith to confirm that the Additional Loan is guaranteed pursuant to the
Guaranty. Borrower and Lender are entering into an Amendment to Deed to Secure
Debt, Assignment of Rents and Leases, Security Agreement and Fixture Filing on
even date herewith to confirm that the Premises also secure the Additional Loan.


(c)The Additional Loan shall be further evidenced by a Term Note (Second Loan)
in the principal amount of $4,330,000 dated the date hereof payable by Borrower
to Lender. That Term Note (Second Loan) shall constitute a "Note" for all
purposes of the Agreement. To further confirm that intent, the definition of the
term "Note(s)" in Section 1.21 of the Agreement is amended to read as follows:


1.21    Note(s). The following: (i) Term Note dated November 7, 2014, from
Borrower to Lender in the principal amount of $4,000,000; (ii) Term Note (Second
Loan) dated November 7, 2014, from Borrower to Lender in the principal amount of
$4,330,000; (iii) all other promissory notes or instruments at any time payable
by Borrower to Lender in connection with Loans made under this Agreement (as
amended from time to time); and (iv) all amendments and restatements of any of
the foregoing.
(d)Borrower shall provide Lender with endorsements to the Title Insurance Policy
and other documents and agreements reasonably requested by Lender in connection
with the Additional Loan and shall pay all costs and expenses (including
reasonable attorneys' fees and recording taxes and costs) incurred by Lender in
connection with the Additional Loan. Borrower shall pay Lender an additional
commitment fee in the amount of $4,330.00 on the date of this Amendment.




--------------------------------------------------------------------------------




(e)In connection with Section 2.1 of the Agreement, Borrower agrees that the
proceeds of the Additional Loan shall be used for working capital. The
Additional Loan is for commercial purposes.


(f)The parties acknowledge their intent that all Loans (including the Loans
evidenced by the Term Note in the principal amount of $4,000,000 dated November
7, 2014, and the Term Note (Second Loan) in the principal amount of $4,330,000
dated the date hereof) be fully cross-defaulted and cross-collateralized.


2.Miscellaneous. Except as modified herein, the Agreement remains in full force
and effect. By their joinder below, Guarantors specifically agree to the terms
of this Amendment and waive all impairment of recourse, impairment of
collateral, and other suretyship defenses generally that may otherwise exist in
connection with this Amendment or the Additional Loan. Borrower and Guarantors
reaffirm as of the date hereof all of the representations and warranties
contained in the Agreement, the Guaranty and the other Loan Documents, and
represent and warrant to Lender that all of such representations and warranties
are true and correct on the date of this Amendment. Borrower and Guarantors
represent and warrant that no Default has occurred, and that no event exists
which with notice or lapse of time may constitute a Default. This Amendment
shall be governed by and construed in accordance with the laws of the State of
Tennessee. The terms of the Agreement and the other Loan Documents are
incorporated by reference herein. Capitalized terms used herein that are not
otherwise defined have the meanings given them in the Agreement. This Amendment
may be executed in separate counterparts, all of which constitute one and the
same Amendment.


WAIVER OF JURY TRIAL. BORROWER AND LENDER (AND BY THEIR JOINDER, GUARANTORS)
HEREBY JOINTLY AND SEVERALLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION OR PROCEEDING RELATING TO THIS INSTRUMENT AND TO ANY OF THE LOAN
DOCUMENTS, THE OBLIGATIONS HEREUNDER OR THEREUNDER, ANY COLLATERAL SECURING THE
OBLIGATIONS, OR ANY TRANSACTION ARISING THEREFROM OR CONNECTED THERETO.
BORROWER, LENDER AND GUARANTORS EACH REPRESENT TO THE OTHER THAT THIS WAIVER IS
KNOWINGLY, WILLINGLY AND VOLUNTARILY GIVEN.
(Signature page attached)




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties executed this Amendment as of the date first
above written.


BORROWER:


TDG OPERATIONS, LLC




By:    /s Jon A. Faulkner                     
Name: Jon A. Faulkner
Title: President






LENDER:


FIRST TENNESSEE BANK NATIONAL
ASSOCIATION




By:    /s Sybil H. Weldon                     
Name: Sybil H. Weldon
Title: Senior Vice President & Manager




--------------------------------------------------------------------------------








The undersigned Guarantors join in the execution of this Agreement for the
purposes of agreeing to the representations, covenants and agreements applicable
to them:




GUARANTORS:


THE DIXIE GROUP, INC.


By:    /s/ Jon A. Faulkner                         
Name: Jon A. Faulkner
Title: Vice President & CFO


C-KNIT APPAREL, INC.


By:    /s/ Jon A. Faulkner                     
Name: Jon A. Faulkner
Title: President
 


CANDLEWICK YARNS, LLC


By:    /s/ Jon A. Faulkner                         
Name: Jon A. Faulkner
Title: President
 


FABRICA INTERNATIONAL, INC.


By:    /s/ Jon A. Faulkner                         
Name: Jon A. Faulkner
Title: President






